/
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ELTON G. WOODARD,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Respondent-Appellee.
va
2011-7178
Appea1 from the United. States C0urt of Appea1s for
Veterans C1aims in case no. 09-1757, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 21-day extension of time, until February 8, 2012, to
file his response brief.
Upon consideration there0f,

WOODARD V. DVA
IT IS ORDERED THATZ
The motion is granted
JAN 3 1 2012
Date
cc: E1t0n G. W0odard
E1izabeth A. Speck, ES
s21
2
FOR THE COURT
/s/ J an H0rba1y
J an Horbaly
Clerk
q' Fn.Eo
U.S. COUFIT 0F APPEALS FOR
THE FEDERAL C|RCUlT
JAN 312U1Z
JAN l~10RBAL\'
‘ C1.ERK